COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
CRESENCIO RODRIGUEZ,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00213-CR
 
Appeal from the
 
210th District Court
 
of El Paso County, Texas 
 
(TC# 75136) 
 



 
O P I N I O N
 
Cresencio Rodriguez gave notice of appeal from
judgment and sentence entered against him on April 5, 2002.  A motion for new trial was not filed.  Notice of appeal was therefore due thirty
days from April 5.  See Tex. R. App. P. 26.2(a).
Notice of appeal was not filed until
May 7.  The Clerk of this Court filed the
appeal on May 17.  On that date, the
Clerk also informed appellant that the notice was not timely and that, unless
any party could show grounds for continuing the appeal, we would dismiss the
appeal for want of jurisdiction.  No
response has been presented.




The jurisdiction of this Court is
invoked by giving timely and proper notice of appeal.  White v. State, 61
S.W.3d 424, 427-28 (Tex. Crim. App. 2001).  If jurisdiction is not properly invoked, we
are without power to act.  Id. at 428. 
Here, appellant=s notice of appeal was not timely.  Therefore, we dismiss this appeal for want of
jurisdiction.
 
                                                                        

SUSAN
LARSEN, Justice
June 20, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)